Title: To George Washington from Henry Knox, 24 November 1794
From: Knox, Henry
To: Washington, George


          
            Sir
            Department of War November 24, 1794
          
          I have the honor to submit to your view a Statement of the non commissioned Officers and privates at present in the service of the United States specifying the places where they are and the periods which they have still to serve.
          The force immediately under Major General Wayne is much lessened by the expiration of the services of his Troops and is inferior to the demand of existing circumstances. Unless therefore he be reinforced early in the ensuing spring, the advantages which he has gained in the course of the present year, which ought to be permanently secured, must be in danger of being relinquished.
          The experiments which have recently been made to engage Men for Military service on the present inducements evince

decisively that no expectation can be indulged of completing the numbers authorized by law without further encouragement. I have the honor to be with the greatest respect your obedient Servant
          
            H. Knoxsecy of War
          
        